Name: Commission Regulation (EEC) No 1788/91 of 24 June 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 1018/91
 Type: Regulation
 Subject Matter: competition;  food technology;  marketing;  animal product
 Date Published: nan

 No L 160/24 Official Journal of the European Communities 25. 6. 91 COMMISSION REGULATION (EEC) No 1788/91 of 24 June 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 1018/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1 984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  approximately 500 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 June 1990,  approximately 3 750 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 July 1990,  approximately 1 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 January 1991 . 2 . The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 2 July 1991 . 6 . Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Whereas certain intervention agencies hold stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1785/91 (6), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 1018/91 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 150, 15 . 6 . 1991 , p. 16 . O OJ No L 238 , 6 . 9 . 1984, p. 13 . 0 OJ No L 170, 30. 6 . 1987, p. 23 . O OJ No L 55, 1 . 3 . 1988, p. 1 . (6) See page 13 of this Official Journal . 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . (8) OJ No L 376, 31 . 12. 1987, p. 31 . (') OJ No L 105, 25. 4. 1991 , p. 40. 25 . 6 . 91 Official Journal of the European Communities No L 160/25 Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be : Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation ,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally.  ECU 100 per 100 kilograms for unboned forequarters,  ECU 140 per 100 kilograms for boned meat. Article 4 Regulation (EEC) No 1018/91 is hereby repealed . Article 5 This Regulation shall enter into force on 2 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 160/26 Official Journal of the European Communities 25. 6 . 91 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio minimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en ecus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Carne sin deshuesar  Ikke udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Espana Cuartos delanteros provenientes de : CategorÃ ­a A, clases U, R, O 500 1 200 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada Ireland 500 500 1 600 1 200 United Kingdom  Category C : Briskets Plates and flanks  Category C : Topsides Silversides Briskets Pony parts Pony Foreribs Forequarter flank 1 000 900 350 100 600 250 550 3 100 3 100 1 600 1 600 2 200 2 200 1 400 (*) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79. Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸ . 2173/79. (*) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79 . (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . P) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (*) Estes preÃ §os aplicam-se a peso liquido conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. 25. 6 . 91 Official Journal of the European Communities No L 160/27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses oÃ ­ the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/ Beneficencia 8 28004 Madrid (tel . 347 63 10/347 65 00, telefax 521 9832/522 4387 tÃ ©lex 23427 SENPA E) IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302